Motion of Wisconsin Institute for Law & Liberty for leave to file a brief as amicus curiaegranted. Motion of The Maciver Institute for Public Policy for leave to file a brief as amicus curiaegranted. Motion of Cause of Action for leave to file a brief as amicus curiaegranted. Motion of Center for Competitive Politics, et al. for leave to file a brief as amici curiaegranted. Motion of The Cato Institute for leave to file a brief as amicus curiaegranted. Motion of respondents John T. Chisolm, David Robles, and Bruce J. Langraf for leave to file a brief in opposition under seal with redacted copies for the public record granted. Petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit denied.